DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment to the claims, filed on April 15, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on April 15, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 5 - 8, with respect to claim rejections have been fully considered but they are not persuasive in view of the following reasons. Applicant asserts that the context of Wolkow et al. is a volatile memory design, thus does not meet the claimed invention for long term static storage of information. ¶ 55 of Wolkow et al. contradicts applicant's assertion: "… with no quiescent power consumption." Also see ¶ 66 of Wolkow et al.: "Because no transistors are employed in this circuitry and because no current is required to charge gates or other elements and furthermore because no current is sent to ground, extremely little power is required to actuate this circuitry."


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolkow et al. (WIPOIPN WO 2018/015809 A2), hereinafter as Wolkow.

Regarding claim 1, Wolkow discloses an atomic orbital based memory storage (¶ 49) comprising:
a plurality of surface atoms (¶ 117) forming dangling bonds (DBs) (¶ 118); and
a subset of said plurality of surface atoms passivated with spatial control to form covalent bonds with hydrogen, deuterium, or a combination thereof (¶¶ 117 - 119, as seen in figs. 10A and 10B);
wherein the atomic orbital based memory storage is a long-term static memory storage (see Response to Arguments/Remarks § above; ¶¶ 49, 55, and 66).

Regarding claim 2, Wolkow discloses the memory storage of claim 1 the surface atoms are silicon atoms (¶ 117).

Regarding claim 3, Wolkow discloses the memory storage of claim 1 the surface atoms are at least one of: germanium, diamond, graphite, graphene, GaAs, InSb, transition metal chalcogenide, and thin insulator-on-conductor, and thin insulator-on-semiconductor (¶ 45).

Regarding claim 4, Wolkow discloses the memory storage of claim 1 wherein the covalent bonds are only formed with hydrogen (¶¶ 103, 119, 122, 126).

Regarding claim 7, Wolkow discloses the memory storage of claim 1 wherein the covalent bonds are formed with both hydrogen and deuterium (¶¶ 118, 119, 123, 127).

Regarding claim 9, Wolkow discloses the memory storage of claim 1 wherein the bit density is 1 to 25 bits per nanometers squared or greater (¶¶ 17, 19 - 22, 24, 142).

Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matter of each claims 5, 6, and 8.
Claims 10 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a method of forming and reading an atomic orbital data storage, specifically imaging the covalent bonds spatially to read the atomic orbital data storage, inter alia, as required in claim 10. Claims 11 - 18 depend from claim 10 directly/indirectly and inherit the allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818